Citation Nr: 0502024	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a malignant 
melanoma on the back.

2.  Entitlement to service connection for a psychiatric 
disorder, to include major depressive disorder and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1998 and January 2000 rating decisions of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the July 1998 rating decision, the 
RO denied service connection for a malignant melanoma of the 
back.  In the January 2000 rating decision, the RO denied 
service connection for a psychiatric disorder.

In May 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

This case was remanded previously in July 2001 and again in 
July 2003 for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
diagnosis of a malignant melanoma on the back and the 
veteran's service, to include manifestations of such to a 
compensable degree within one year following the veteran's 
discharge from service, is not of record.

2.  Competent evidence of an in-service psychiatric disorder, 
manifestations of a psychosis within one year following the 
veteran's discharge from service, and evidence of a nexus 
between the current psychiatric disorder, diagnosed as 
bipolar disorder and major depressive disorder, and service 
are not of record.


CONCLUSIONS OF LAW

1.  Malignant melanoma of the back was not incurred in or 
aggravated by service nor can it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  A psychiatric disorder, diagnosed as bipolar disorder and 
major depressive disorder, was not incurred in or aggravated 
by service nor can it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620  
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously-denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a malignant 
melanoma of the back and a psychiatric disorder.  The 
discussions in the July 1998 and January 2000 rating 
decisions, the January 1999 and August 2000 statements of the 
case, the January 2000, May 2000 (issued in June 2000), 
August 2000, March 2001, and August 2004 supplemental 
statements of the case, and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, letters dated in January 2001 and August 2001 
effectively furnished notice to the veteran of the types of 
evidence necessary to substantiate the claims for service 
connection, as well as the types of evidence VA would assist 
him in obtaining and what he should do.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  First, the rating decisions on appeal were issued 
prior to the passage of the VCAA.  Therefore, it is 
impossible for the veteran to have been provided with a VCAA 
notice prior to the rating decisions on appeal.  Second, the 
veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error, as it pertains to these two issues.  The RO's 
subsequent actions and notice to the veteran effectively 
cured any VCAA notice defect.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The veteran was informed of the 
evidence necessary to substantiate his claims.  The  
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review of these two claims for further notice of VCAA.

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The evidence of record consists of 
service medical records, VA and private medical records, the 
records relied upon by the Social Security Administration in 
granting disability benefits, and personal hearing testimony.  
The veteran has not been provided VA examinations in 
connection with his claims; however, the Board finds that VA 
was not under an obligation to provide an examination, as 
such was not necessary to make a decision on these claims.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disabilities may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has current diagnoses of a malignant melanoma of the 
back and bipolar disorder, he has not brought forth any 
evidence suggestive of a causal connection between the 
current disabilities and service.  The RO informed him that 
he would need medical evidence of a relationship between the 
current disability and service, and the veteran has not 
provided such evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Service connection

The veteran contends that service connection for a malignant 
melanoma of the back and a psychiatric disorder is warranted.  
Regarding the malignant melanoma, the veteran stated that he 
developed a mole on his back when he was stationed at Twenty-
nine Palms in California.  He also states that he was out in 
the sun a lot, which caused his mole to be exposed to the sun 
and develop into melanoma.  Regarding the psychiatric 
disorder, the veteran states that while he was in the 
service, he felt nervous about not being able to live up to 
the potential that was expected of him, which he asserts was 
the beginning stages of his psychiatric disorder.

Service medical records show that the veteran was seen in May 
1975 with complaints of being nervous, anorexic, and having 
cold sweats at times.  The examiner stated that the veteran 
reported that these symptoms had begun two days prior, and he 
was now complaining of insomnia and chills.  He noted the 
veteran denied any problems with command or his peers.  He 
stated the veteran was now on mess duty and had eight days to 
do in that duty.  He added that the veteran had taken one 
"tigon" capsule from the pre-pack that had been given to 
him the prior day.  The examiner stated that the veteran 
vomited once in the morning after eating ice cream.  
Examination of the chest revealed no rales.  The plan was to 
continue "ND" for 24 hours and for him to return to the 
clinic for the results of a throat culture.  A complete blood 
count (CBC) and chest films were ordered.  A June 1975 entry 
indicated that the chest x-rays showed no active disease.

A March 1978 report of medical examination at service 
separation shows that clinical evaluations of the skin, 
lymphatics, and psychiatric were normal.  

A February 1988 VA outpatient treatment report shows that the 
veteran was complaining of trouble sleeping.  He stated he 
had felt depressed for five to six years.  In March 1988, the 
veteran stated that he had been treated for substance abuse 
in 1987, and that he had felt depressed since 1978.  He was 
diagnosed with major depressive disorder, social phobia, and 
alcohol dependence and polysubstance abuse.  Subsequent 
treatment reports show continuing psychiatric treatment.  

A September 1997 VA outpatient treatment report shows that 
the veteran complained of a lump on the back of his neck for 
the past year.  He stated he had a mole on his back for many 
years and indicated that it had increased in size.  The 
examiner examined the veteran and stated he thought it was a 
probable epidermal cyst.  The veteran was seen later that 
month for counseling prior to the excision of the "atypical 
nevus."  An October 1997 VA hospitalization summary report 
shows that the veteran was diagnosed with a malignant 
melanoma of the mid lower back.  He underwent an excision of 
that area at that time.

A January 1999 VA outpatient treatment report shows that the 
veteran complained of being angry and irritable.  He stated 
that the surgery he underwent to remove the melanoma had 
caused him to develop back pain.  The examiner diagnosed 
dysthymic disorder and to rule out bipolar disorder.

A January 2000 VA outpatient treatment report shows that the 
examiner reported that the veteran had been taking lithium 
carbonate on and off for 15 years and had never had a 
hypomanic or manic episode.  He diagnosed bipolar disorder.  
In February 2000, he continued to be seen for bipolar 
disorder.

In August 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO.  There, he testified that while he 
was in the service, most of his duties consisted of being in 
the desert, and thus he was exposed to the sun.  He stated 
that he noticed that his mole started growing at that time.  
He also stated that he got sunburned several times while in 
service.  The veteran stated that the mole first appeared in 
1977 and was the size of an eraser head.  He testified he had 
no problems with the mole until three years prior, when his 
wife pointed out that the mole had changed in structure.  The 
veteran stated he went to see a doctor and was diagnosed with 
melanoma.  The veteran denied any reoccurrence of melanoma.

At the May 2002 hearing before the undersigned, the veteran 
testified that he had been stationed at Twenty-nine Palms in 
California and that his duties involved being out in the sun.  
He reiterated the testimony he provided at the May 2000 RO 
hearing.  Regarding the psychiatric disorder, the veteran 
described being nervous in service and not being able to live 
up to the potential to which he was expected.  He stated that 
he received multiple injuries in service and that he felt 
somewhat depressed about it.  The veteran testified he was 
sent for a psychiatric evaluation but that he never found out 
the results.  He stated that the service threatened to give 
him a medical discharge, but that he requested that they give 
him a regular discharge, which he received.  The veteran 
stated that once he got out of service, he drank a lot as a 
way of self-medicating his problem.  He stated he had 
nervousness that first year of being discharged from service.  
The veteran testified he first sought treatment for his 
nerves in 1988 or 1989 and that he had sought rehabilitation 
for his drinking problem in 1987.  He noted that he had 
changed while in service in that he had not been high strung 
prior to his entrance into service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a chronic disease, such as melanoma and bipolar disorder, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a malignant melanoma of the 
back and a psychiatric disorder.  Regarding the malignant 
melanoma, while the service medical records are silent for a 
mole on the back or the neck, the veteran is competent to 
report that he developed a mole while in service, as this is 
an observable condition.  He is also competent to state that 
he was exposed to the sun regularly while in service.  
However, the records reflect that melanoma was not diagnosed 
until 1997, which is 19 years following the veteran's 
discharge from service.  The veteran has admitted that the 
mole did not change its structure until the 1990s, which is 
evidence against a finding that melanoma manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  More importantly, no medical 
professional has attributed the diagnosis of melanoma to in-
service sun exposure.  There is also a lack of continuity of 
symptomatology of melanoma between the veteran's discharge 
from service in 1978 and 1997, when the veteran was first 
seen for complaints regarding his mole.  

While the veteran has attributed the post service diagnosis 
of melanoma to his service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving a medical 
diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Regarding the claim for service connection for a psychiatric 
disorder, the service medical records show that the veteran 
complained of being "nervous" in May 1975.  No psychiatric 
disorder was diagnosed at that time.  There are no other 
findings in the service medical records to show that the 
veteran developed a psychiatric disorder or, as the veteran 
testified, that he was sent for a psychiatric evaluation.  
The separation examination showed that psychiatric evaluation 
was normal.  The objective evidence in the claims file shows 
that the veteran was first treated for psychiatric complaints 
in 1988, which is 10 years following service.  There are no 
records in the claims file to show that either major 
depressive disorder or bipolar disorder, which are both 
psychoses, were manifested to a compensable degree within one 
year of the veteran's discharge from service.  Most 
importantly, no medical professional has attributed the 
veteran's current diagnoses of major depressive disorder and 
bipolar disorder to service.  There is also a lack of 
continuity of symptomatology of psychiatric complaining 
between the veteran's discharge from service and 1988, when 
he first complained of psychiatric symptoms.  While the 
veteran has asserted that his psychiatric disorder is related 
to service, as stated above, he is not competent to make such 
an assertion since he is not a medical professional.  See 
Espiritu, 2 Vet. App. at 494.  

The Board finds that the veteran's claims for service 
connection for a malignant melanoma of the back and a 
psychiatric disorder cannot be granted because he has not 
brought forth competent evidence of a nexus between the 
current disabilities and service, to include manifestations 
of such to a compensable degree within one year following the 
veteran's discharge from service.  The first objective 
evidence of melanoma is in 1997, which is almost 20 years 
following the veteran's discharge from service.  The first 
objective evidence of a psychiatric disorder is in 1988, 
which is 10 years following the veteran's discharge from 
service.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a malignant melanoma of 
the back and a psychiatric disorder, to include major 
depressive disorder and bipolar disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for malignant melanoma on the back is 
denied.

Service connection for a psychiatric disorder, to include 
bipolar disorder and major depressive disorder, is denied.



__________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


